

114 HR 5914 IH: To repeal the Act entitled “An Act to confer jurisdiction on the State of Iowa over offenses committed by or against Indians on the Sac and Fox Indian Reservation”.
U.S. House of Representatives
2016-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5914IN THE HOUSE OF REPRESENTATIVESJuly 18, 2016Mr. Blum (for himself, Mr. Loebsack, Mr. Young of Iowa, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo repeal the Act entitled An Act to confer jurisdiction on the State of Iowa over offenses committed by or against Indians on
			 the Sac and Fox Indian Reservation.
	
 That the Act of June 30, 1948 entitled An Act to confer jurisdiction on the State of Iowa over offenses committed by or against Indians on the Sac and Fox Indian Reservation (62 Stat. 1161, chapter 759) is repealed.
		